DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 12, 15 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite receiving sensor data, determining first and second axes of a vehicle and device respectively and calculating an angle between the two axes of the vehicle and device.
The limitation of determining first and second axes of a vehicle and device respectively and calculating an angle between the two axes, as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind or mathematical relationships.  Nothing in the claim elements precludes the steps from practically being performed in the mind.    Alternatively, the broadest reasonable interpretation can also encompass performing mathematical calculations in a generic processor.      If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.    If a claim limitation, under its broadest reasonable interpretation covers mathematical relationships, formulas, calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional element of determining first and second misalignment angles.  This additional 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of determining first and second misalignment angles amounts to no more than mere instructions to apply the exception.   This additional element individually and in combination simply append well-understood, routine and conventional ideas, such as SVD previously known to the industry.  Mere instructions to apply an exception cannot provide an inventive concept.  The claims are not patent eligible.
(Claims 2 – 11, 13 – 14, 16 - 17 and 19 - 21): These claims respectively depend on claims 1, 12, 15 and 18, and only add further details to the steps in those independent claims and are therefore also rejected on the same grounds as claims 1, 12, 15 and 18.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 discloses “a first axis of a vehicle” in line three, yet claim 6, which depends on claim 1 also discloses “a first axis of a vehicle” in line two, making it unclear if there are multiple “a first axis of a vehicle” and which is being referred to in claims 6 - 11.
Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Hamad et al., (20180259350).
(Claim 1): Al-Hamad discloses a method, comprising: receiving a plurality of sensor data from a device (fig. 4, blk 400); analyzing the plurality of sensor data to determine a first axis of a vehicle, the first axis of the vehicle indicative of a movement direction of the vehicle ([0047 - 0048]); analyzing the plurality of sensor data to determine a second axis of the device, the second axis indicative of a heading of the device ([0047 - 0048]); and calculating an angle between the first axis of the vehicle and the second axis of the device (abstract; [0006]).
(Claim 2): Al-Hamad discloses the method of claim 1, wherein the plurality of sensor data includes a first data from a gyroscope and a second data from an accelerometer (in one aspect, the sensor data may be inertial sensor data from one or more accelerometers, gyroscopes or other suitable motion and/or orientation detection sensors – [0044]).
(Claims 3 and 4): Al-Hamad discloses the method of claim 2, wherein the plurality of sensor data further includes a third data from a global positioning system (GPS) sensor (fig. 2, blk 212, 214 and 216; [0052]).
(Claim 5): Al-Hamad discloses the method of claim 3, wherein the device is in proximity with the vehicle (abstract).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   Claims 12 – 21 would be allowable over prior art for the following reasons, provided all other objections and or rejections elsewhere in this office action are first overcome.
The prior art of record fails to teach - determining a first mode and a second mode based on inputs from an accelerometer of a device, the first mode indicating the device is within a vehicle and the second mode indicating the device is with a pedestrian user not inside a vehicle; selecting one of the first mode and the second mode; in response to selecting the first mode, receiving data from the accelerometer, and a gyroscope of the device.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please refer to form 892 for cited references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Alex C Dunn/Primary Examiner, Art Unit 3663